Reed, J.
-The circuit court entered a judgment against plaintiff, from which, he attempted to appeal, hut the record on which the cause was submitted shows that tbe appeal was never perfected. It is shown, by an amended abstract filed by the defendant, that the only service of the notice of appeal was on the clerk of the circuit court, and the wife of one of the attorneys who appeared for defendant in the case. This statement is not denied, and must be accepted as true. The statute (Code, § 3178) provides that tbe notice must be served on tbe adverse party, bis agent, or tbe attorney who appeared for him in the court below. The appeal can be taken only in the manner prescribed by tbe statute. Draper v. Taylor, 47 Iowa, 407.
The appeal will be Dismissed.